DETAILED ACTION
The following is a non-final office action is response to communications received on 10/26/2021.  Claims 100-104, 106-115, 117-121, 124 and 126-136 are currently pending and addressed below.  Claims 102-104, 113-115 and 128-130 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, Subspecies DD in the reply filed on10/26/2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 100, 101, 106-112, 117-121, 124, 126, 127 and 131-136 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 
In the claims set forth above, both the patent and instant application claim a method of assisting motion of a joint, comprising: determining a desired peak force and/or power to be generated by a wearable robotic system during a current motion cycle of a user; monitoring real-time measurements of the motion of the joint of the user to detect a change in direction of the motion of the joint; generating an actuation profile according to which the wearable robotic system is actuated to deliver the desired peak force and/or power to the body of the user, wherein the actuation profile is generated based at least in part on: the desired peak force and/or power; and an adjustment related to a difference between a measured and desired peak force and/or power during at least one preceding motion cycle of the user; and in response to detecting the change in direction of the motion of the joint, actuating the wearable robotic system according to the actuation profile to assist with the motion of the joint of the user.
As the structural limitations, steps and orientations of the method(s) are the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the patented claims.

Allowable Subject Matter
Claims 100, 101, 106-112, 117-121, 124, 126, 127 and 131-136 would be allowable if a timely filed terminal disclaimer(s) in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Asbeck (WO2014/109799 A1), the most relevant art found, fails to teach and/or fairly suggest the instant invention.  Asbeck teaches a method of assisting motion of a joint, comprising: determining a desired peak force and/or power to be generated by a wearable robotic system (100) during a current motion cycle of a user; monitoring real-time measurements of the motion of the joint [0013] of the user to detect a change in direction of the motion of the joint; generating an actuation profile [0015] according to which the wearable robotic system is actuated to deliver the desired peak force and/or power to the body of the user [0015], and in response to detecting the change in direction of the motion of the joint, actuating the wearable robotic system according to the actuation profile to assist with the motion of the joint of the user [0015].  However, Asbeck does not teach wherein the actuation profile is generated based an adjustment related to a difference between a measured and desired peak force and/or power during at least one preceding motion cycle of the user.  In the examiner’s opinion, it would not have been obvious to one of ordinary skill to generate the actuation profile of Asbeck to include an adjustment to account for the difference between a measured and desired peak force and/or power during at least one preceding motion cycle of the user, as the device of Asbeck does not rely on the input and correction of preceding gait cycles for locomotion/movement of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774